DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant timely traversed the restriction (election) requirement in the reply filed on 8/30/21. (In the initial restriction requirement figures 11-12 were indicated as being part of species 1 and 2, however, this was an inadvertent typo as figures 11-12 show features of figures 7-8, as stated in paragraph 22 of the printed publication, and therefore belong in specie 3.
Newly submitted claims 21-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
As stated in the previous office action of 9/9/21 (see above), the embodiment shown in figures 11-12, corresponding to newly submitted claims 21-22, is part of non-elected specie figures 7-8 (see paragraph 22 of the printed publication). Therefore, claims 21-22 are part of a non-elected specie and are considered withdrawn.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The only difference between the limitations of claim 1 and claim 18 is in line 11-12 which requires the second stage treats fluid in an outside-in flow. This limitation is recited in line 17 of claim 1 and thus the claims are substantial duplicates.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1, 3-4 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappadona et al. US 2017/0210636.

	Claims 1 and 18, Cappadona teaches an integral filter element assembly comprising: a proximal endcap (23), a first filter media (20) adhesively coupled to and extending from the proximal endcap and capable of treating a fluid in a first stage, an intermediate endcap unit (27, 33, 44) adhesively coupled to the first filter media and spaced from the proximal endcap, a second filter media (40) adhesively coupled to and extending from the intermediate endcap unit wherein the second filter media is a distinct type of media from the first filter media and is capable of treating the fluid in an outside in flow in a second stage and a distal endcap (47) adhesively coupled to the second filter media and spaced from the intermediate endcap unit, wherein the axial stated treatment is configured for outside-in flow in the first and second stages whereby the first and second filter media can provide axially staged treatment to a fluid (fig. 1-16, paragraph 48).
	Claims 3-4, Cappadona further teaches the intermediate endcap unit is configured to direct fluid form the interior of the first filter media of the first stage to an exterior of the second filter media of the second stage (fig. 1-16); and the second stage includes a solid tube (30) spaced from the second filter media forming an annular space receiving the partially treated fluid from the first stage (fig. 1-16).

Claims 1, 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringenberger US 2009/0166301 in view of Cappadona et al. US 2017/0210636.

	Claims 1 and 18, Ringenberger teaches an integral filter element assembly comprising: a proximal endcap (at the end of 48), a first filter media (48) coupled to and extending from the proximal endcap and capable of treating a fluid in a first stage, an intermediate endcap unit (60) coupled to the first filter media and spaced from the proximal endcap, a second filter media (56) coupled to and extending from the intermediate endcap unit wherein the second filter media is a distinct type of media from the first filter media and is capable of treating the fluid in an outside in flow in a second stage and a distal endcap (70) coupled to the second filter media and spaced from the intermediate endcap unit, wherein the axial staged treatment is configured for outside in flow in the first and second stages whereby the first and second filter media can provide axially staged treatment to a fluid (fig. 2-3). Ringenberger teaches the filter medias being coupled to the proximal endcap, intermediate endcap unit and the distal endcap but does not teach an adhesive.
	Cappadona teaches a filter element assembly comprising a filter media (20) adhesively coupled to endcaps (23, 27) and a second filter media (40) adhesively coupled to endcaps (44, 47) (fig. 1-16, paragraph 48). The use of adhesives between a filter media and associated endcaps is a well-known technique in the art and well within the normal capabilities of one of ordinary skill in the art as a way to form a seal between 
	Claims 3-4, Ringenberger further teaches the intermediate endcap unit is configured to direct fluid from the interior of the first filter media of the first stage to an exterior of the second filter media of the second stage (fig. 2-3); and the second stage includes a solid tube (67) spaced from the second filter media forming an annular space (68) receiving fluid from the first stage (fig. 2-3).

Claims 1, 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhen US 3,390,778 in view of Cappadona et al. US 2017/0210636.

	Claims 1 and 18, Uhen teaches a filter element assembly (13) comprising: a proximal endcap (42), a first filter media (35) coupled to and extending from the proximal endcap and capable of treating a fluid in a first stage, an intermediate endcap unit (37, 47) coupled to the first filter media and spaced from the proximal endcap, a second filter media (34) coupled to and extending from the intermediate endcap unit wherein the second filter media is a distinct type of media from the first filter media and is capable of treating the fluid in an outside in flow in a second stage and a distal endcap (43) coupled to the second filter media and spaced from the intermediate endcap unit, wherein the axial staged treatment is configured for outside in flow in the 
	Cappadona teaches a filter element assembly comprising a filter media (20) adhesively coupled to endcaps (23, 27) and a second filter media (40) adhesively coupled to endcaps (44, 47) (fig. 1-16, paragraph 48). The use of adhesives between a filter media and associated endcaps is a well-known technique in the art and well within the normal capabilities of one of ordinary skill in the art as a way to form a seal between a filter media and an endcap to prevent fluid from bypassing the filter media as evidenced by Cappadona. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claims 3-4, Uhen further teaches the intermediate endcap unit is configured to direct fluid from the interior of the first filter media of the first stage to an exterior of the second filter media of the second stage (fig. 1); and the second stage includes a solid tube (36) spaced from the second filter media forming an annular space receiving fluid from the first stage (fig. 1).

Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778